Citation Nr: 1815119	
Decision Date: 03/12/18    Archive Date: 03/19/18

DOCKET NO.  14-32 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for lumbosacral strain (hereinafter "low back disability") prior to September 19, 2017, and 20 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fowler, Associate Counsel






INTRODUCTION

The Veteran served in the United States Army from November 1958 to June 1980.

This case comes to the Board of Veterans' Appeals (Board) from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  Subsequently, the RO in Columbia, South Carolina assumed jurisdiction.

In June 2017, the Board remanded this issue for further development.  That development has been completed and the issue is before the Board for further adjudication.

The Veteran had been scheduled to have a hearing before a Veterans Law Judge in October 2017.  In September 2017, the RO informed the Veteran that his hearing had been canceled.  In a February 2018 statement, the Veteran's representative informed the Board that the Veteran wished to withdraw his hearing request.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran's low back disability manifested, at worst, as forward flexion to 90 degrees with total range of motion to 230 degrees prior to September 19, 2017, and manifests, at worst, as forward flexion to 60 degrees with total range of motion to 170 degrees thereafter.


CONCLUSION OF LAW

The criteria for entitlement to an increased rating in excess of 10 percent for lumbosacral strain prior to September 19, 2017, and 20 percent thereafter, have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duty to notify was satisfied by an August 2011 letter.  38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

VA must make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

The Veteran has not identified any additional records that should be obtained prior to a Board decision.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Veteran was provided a VA examination in January 2012 and September 2017.  In a February 2018 statement, the Veteran's representative argued that the examiner did not adequately assess the disability present during flare-ups productive of spasm and guarding.  In the January 2012 VA examination, the examiner documented the Veteran's description of his flare-up symptoms.  The examiner also specifically noted that the Veteran's flare-ups were consistent with muscle spasm twice a year.  In the September 2017 VA examination, the examiner documented the Veteran's description of his flare-up symptoms.  He did not report that flare-ups caused muscle spasm or guarding.  Combined, the examinations are adequate for the purposes of the instant claim, as they involved a physical examination of the Veteran and a review of the claims file, and provide discussions of pertinent symptomatology, functional impact, and sufficient rationales for all opinions expressed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

The Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Legal Criteria and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  When entitlement to compensation has already been established and an increased rating is at issue, the relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id. at 509; see also 38 U.S.C. § 5110(b)(2) (2012); 38 C.F.R. § 3.400(o)(2) (2017).

Conditions of the spine are to be evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  Under the General Rating Formula, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is warranted when the forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  To receive a rating of 50 or 100 percent, a Veteran must have unfavorable ankylosis of the entire thoracolumbar spine or the entire spine, respectively.  38 C.F.R. § 4.71a.

VA considers forward flexion to 90 degrees, and extension, lateral flexion, and rotation to 30 degrees, bilaterally, normal ranges of motion of the thoracolumbar spine.  38 C.F.R. § 4.71a at Note 2 and Plate V.

The criteria under the General Rating Formula are to be applied with or without symptoms of pain (whether or not it radiates), aching, or stiffness in the area of the spine involved.  Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment are to be evaluated separately under an appropriate Diagnostic Code.  38 C.F.R. § 4.71a, General Rating Formula.

When the rating of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the Veteran may have sustained by virtue of other factors.  Those factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80 (1997).

Prior to September 19, 2017

The Veteran seeks entitlement to an increased rating in excess of 10 percent for a low back disability prior to September 19, 2017.

In a January 2012 VA examination, the Veteran demonstrated forward flexion to 90 degrees and a combined range of motion of the thoracolumbar spine to 230 degrees with no objective evidence of painful motion or change following repetitive range of motion testing.  The Veteran reported having flare-ups twice a year that require rest with ice, heat, stretching, and pain relievers.  Additionally, the Veteran reported chronic dull lower back pain on a daily basis.  The examiner did not find the Veteran to have ankylosis of the thoracolumbar spine or the entire spine.  There were no findings of localized tenderness, guarding, or muscle spasms.  His muscle strength and reflexes were normal.  The examiner found that the Veteran did not have radiculopathy or any other neurologic abnormalities, such as bowel or bladder problems/pathologic reflexes.  Further, the examiner found the Veteran to not have intervertebral disc syndrome (IVDS).  The examiner found that the Veteran's low back disability caused no functional impairment unless he is experiencing a flare-up.  The examiner noted that the Veteran's flare-ups were consistent with muscle spasm twice per year.  

The Veteran's VA medical center physical therapy records show, in May 2013, his active range of motion for his lumbar spine continued to increase with treatment.  However, those records do not provide range of motion measurements needed for VA purposes.

When considering the functional loss described by the Veteran, the medical and lay evidence of record does not show that his functional loss causes his back disability to be more closely described by the 20 percent criteria.  Even when considering pain and functional loss, his forward flexion was normal with no objective evidence of pain.  His combined range of motion was also not more accurately described as not greater than 120 degrees, as it was 230 degrees at his examination.  A combined range of motion of 230 degrees falls squarely within the 10 percent criteria.   

The January 2012 VA examiner found that Veteran's flare-ups were consistent with muscle spasm, but the examiner noted that these occurred "twice a year."  The muscle spasm occurs infrequently and neither the examiner nor the record states that the muscle spasm causes an abnormal gait or abnormal spinal contour.  Thus, the infrequent muscle spasm does not cause the 20 percent criteria to be met.  

Reviewing the evidence, the Board finds that the overall disability picture for the Veteran's low back disability does not more closely approximate a 20 percent rating under the applicable Diagnostic Code.  38 C.F.R. § 4.7.  Therefore, the preponderance of the evidence is against this claim, and it must be denied. 38 C.F.R. § 4.3.

September 19, 2017 and After

The Veteran seeks entitlement to an increased rating in excess of 20 percent for a low back disability from September 19, 2017 and after.

In a September 2017 VA examination, the Veteran demonstrated forward flexion to 60 degrees and a combined range of motion of the thoracolumbar spine to 170 degrees with pain noted with forward flexion.  The Veteran did not have any additional loss of range of motion following repetitive range of motion testing.  The Veteran reported that cold weather will cause his low back pain to flare up with pain radiating down his right leg.  He stated that physical therapy had helped his last flare-up.  He reported that repetitive bending and lifting more than 50 pounds triggers a flare-up.  The examiner did not find the Veteran to have ankylosis of the thoracolumbar spine or the entire spine.  The examiner did not find the Veteran to have guarding, muscle spasms, or muscle atrophy.  His muscle strength and reflexes were normal.

The examiner found that the Veteran had radiculopathy in both lower extremities, but no other neurologic abnormalities, such as bowel or bladder problems/pathologic reflexes.  The examiner found the Veteran to not have IVDS.  The examiner noted that imaging studies of the thoraolumbar spine have been performed and the images document arthritis.  The examiner found the Veteran's low back disability to impact his ability to work due to his limitation to lifting 50 pounds and not performing repetitive bending.  Additionally, the Veteran is only able to drive or ride in a vehicle for two hours at a time.

For the entire period, the Veteran's low back disability has not manifested as unfavorable ankylosis of the thoracolumbar spine or the entire spine.  The Veteran retains mobility in his thoracolumbar spine and does not manifest ankylosis of any form.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint," citing Stedman's Medical Dictionary 87 (25th ed. 1990)); Lewis v. Derwinski, 3 Vet. App. 259 (1992).  Further, even when considering pain and functional loss, his forward flexion is not more accurately described as being limited to 30 degrees or less.  

When considering the functional loss described by the Veteran, the medical and lay evidence of record does not show that his functional loss causes his back disability to be more closely described by the 40 percent criteria. 

Reviewing the evidence, the Board finds that the overall disability picture for the Veteran's low back disability does not more closely approximate a 40 percent rating under the applicable Diagnostic Code.  38 C.F.R. § 4.7.  Therefore, the preponderance of the evidence is against this claim, and it must be denied. 38 C.F.R. § 4.3.


ORDER

Entitlement to a disability rating in excess of 10 percent for lumbosacral strain prior to September 19, 2017, and in excess of 20 percent thereafter, is denied.




____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


